UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 16, 2008 (Date of earliest event reported) FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-3950 38-0549190 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan 48126 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 140.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 2 - Item 8.01.Other Events. Materials presented on January 16, 2008 by Derrick Kuzak, Ford Motor Company's Group Vice President for Global Product Development, and Jim Farley, Ford Motor Company's Group Vice President for Marketing and Communications, at the 2008 Auto Analysts of New York Conference held in Detroit, Michigan, were attached as Exhibits 99.1 and 99.2 and incorporated by reference in our Current Report on Form 8-K filed at about 9:00 a.m. on January 16, 2008 (the "Original 8-K Report"). In this amendment to the Original 8-K Report, we are re-filing Mr. Farley's presentation filed as Exhibit 99.2 to the Original 8-K Report to correct an error on Slide 3 thereof with respect to U.S. market share i.e., downward arrow is changed to a horizontal arrow. Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 99.1 Kuzak Presentation dated January 16, 2008 Filed with Original 8-K Report Exhibit 99.2 Farley Presentation dated January 16, 2008 Filed with this Report SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR COMPANY (Registrant) Date:January 16, 2008 By: /s/Louis J. Ghilardi Louis J. Ghilardi Assistant Secretary - 3 - EXHIBIT INDEX Designation Description Exhibit 99.1 Kuzak Presentation dated January 16, 2008 (incorporated by reference to Exhibit 99.1 of the Original 8-K Report) Exhibit 99.2 Farley Presentation dated January 16, 2008
